Case 2:21-cv-02531-RSWL-KS Document 12-2 Filed 05/10/21 Page 1 of 2 Page ID #:58




  1
      James S. Link (SBN 94280)
      Baraban & Teske
  2   215 N. Marengo, 3rd Floor
  3   Pasadena, CA 91101
      (626)440-9882
  4   (626)440-9393(fax)
  5   james.s.link@att.net
  6
      Attorney for Defendant B-K La Canada Property, LLC
  7

  8                       IN THE UNITED STATES DISTRICT COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA
 10    JAMES SHAYLER, an individual, Case No.: 2:21-cv-02531-RSWL-KS
 11
             Plaintiff,                              Declaration Of James S. Link In
 12    V.                                            Support Of Motion To Dismiss For
                                                     Lack Of Jurisdiction Pursuant To
 13
       B-K LA CANADA PROPERTY, LLC,                  FRCP, Rule 12(b)(1) and (6)
 14    a California limited liability company;
 15
       and DOES 1-10, inclusive,                     Hearing Date: June 8, 2021
                                                     Time: 10:00 a.m.
 16
             Defendants.                             Courtroom: TDB
 17
            James S. Link declares:
 18
            1.     I am an attorney licensed to practice law in the state of California and
 19
      admitted to practice in the United States District Court for the Central District of
 20
      California. I am counsel of record for Defendant B-K La Canada Property, LLC. I
 21
      have personal knowledge of the facts stated in this declaration.
 22
            2.     Exhibit 1 is the declaration of plaintiff James Shayler filed in Shayler v.
 23
      Patel, Case 2:20-cv-00235-ODW-KS, Document 54-2, Filed 09/28/20 that I
 24
      downloaded from Pacer.
 25
            3.     Exhibit 2 is a print out of a Google map showing the distance between
 26
      plaintiff’s residence in Culver City, which I located using Exhibit 1 and LEXIS
 27
      public records search, and Starbucks which is located on the property of B-K La
 28
                                                  Page 1
        Declaration Of James S. Link In Support Of Motion To Dismiss Case Pursuant To FRCP, Rule
                                             12(b)(1) and (6)
Case 2:21-cv-02531-RSWL-KS Document 12-2 Filed 05/10/21 Page 2 of 2 Page ID #:59




  1   Canada Property, LLC.
  2         4.     Exhibit 3 is entitled Shayler Cases, which is a compilation of
  3   information from the 151 ADA cases he has filed. I personally prepared this
  4   compilation of cases by reviewing the allegations of each of the complaints.
  5         5.     In each of the complaints, plaintiff James Shayler alleges he intends to
  6   return to the properties in issue soon or in the near future but is deterred from doing
  7   so or intends to return when he is informed the property is remediated.
  8         I declare under penalty of perjury under the laws of the state of California and
  9   the United States that the foregoing is true and correct.
 10

 11
       Date: May 10, 2021
                                                      ________________________________
 12                                                   James S. Link
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  Page 2
        Declaration Of James S. Link In Support Of Motion To Dismiss Case Pursuant To FRCP, Rule
                                             12(b)(1) and (6)
